DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1 and 2. Claims 1 and 2 are currently pending.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (U.S. Patent No. 4,692,149) in view of Nelson et al. (U.S. Patent Application Publication No. 2014/0276215).
Regarding claim 1, Rosenberg discloses an improved percutaneous nephrostomy catheter system (Figs. 6 and 7; Col. 1, lines 29-31; Col. 2, lines 20-26) comprising: a. a nephrostomy catheter lumen (Figs. 6 and 7, feat. 42; Col. 2, lines 20-26); b. an extension tubing inserted into said nephrostomy catheter lumen (Figs. 6 and 7, feat. 66; Col. 2, lines 39-47); c. a collection bag fluidly coupled to said extension tubing (Col. 3, lines 3-20, especially lines 16-20); d. a catheter hub (Figs. 6 and 7, feat. 64; Col. 2, lines 39-47) that facilitates nephrostomy care so that when said percutaneous nephrostomy system is in place urine flows from the renal pelvis into said nephrostomy catheter lumen, said extension tubing and said collection bag (Col. 3, lines 3-20).
Rosenberg does not disclose that the catheter hub employs a Luer valve.
Nelson teaches a needleless luer connector (Fig. 5B, feat. 100; ¶0117 and 0136) comprising a scalloped valve member (Figs. 6, 11I, 11J, 20A, 20B, feat. 200; ¶0168). Nelson teaches that such a connector prevents the risk of infection by having a minimal internal volume (¶0009 and 0208). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Rosenberg so that the catheter hub employs a Luer valve
Regarding claim 2, Rosenberg in view of Nelson discloses the improved percutaneous nephrostomy catheter system according to claim 1. As discussed above, Nelson teaches that the connector employs a scalloped Luer-style male connector (Figs. 5B, 6, 11I, 11J, 20A, 20B, feat. 200; ¶0168 and 0208). Nelson further teaches that the connector allows flow through the valve when screwed into a fluid line and actuated by a device comprising an appropriate Luer connection, such as a syringe (¶0114, 0118, and 0180-0181). As discussed above, with respect to claim 1, the catheter hub employing a Luer valve facilitates nephrostomy care so that when the system is in place, urine flows from the renal pelvis into the catheter lumen, the extension tubing, and the collection bag. Therefore, because the needleless luer connector disclosed by Nelson employs a scalloped Luer-style male connector and the connector allows flow through the valve when screwed into a fluid line and actuated, the scalloped Luer-style male connector employed by the Luer valve allows urine to flow from the renal pelvis into the catheter lumen, the extension tubing, and the collection bag. Therefore, Rosenberg in view of Nelson discloses that said valve employs a scalloped Luer-style male connector which, when screwed into said catheter hub further allows urine to flow from the renal pelvis into said nephrostomy catheter lumen, said extension tubing, and said collection bag.
Response to Arguments
Applicant’s arguments, see page 4 of Applicant’s Remarks, filed 01/27/2022, with respect to the objections to the drawings have been fully considered and are persuasive in light of the corrected drawings and amended specification. Therefore, the drawing objections have been withdrawn.
Applicant’s arguments, see pages 5-14 of Applicant’s Remarks, and page 14 in particular, filed 01/27/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Nelson have been fully considered and are not persuasive.
Applicant argues that it would not have been obvious to one of ordinary skill in the art to modify the system disclosed by Rosenberg so that the catheter hub employs a Luer valve as taught by Nelson so that the risk of infection is minimized unless one of ordinary skill in the art was aware of the cause of the risk of infection. Applicant argues that it is Applicants’ special skills as physicians that enable them to ascertain the cause of the risk of infection and provide a solution which includes the use of a Luer valve.
However, Nelson demonstrates that one of ordinary skill in the art would have been aware of the cause of the risk of infection prior to the effective filing date of the claimed invention. Among other things, Nelson identifies the accumulation of biological fluids in access ports as a potential cause for the risk of infection (¶0007-0008). Nelson teaches that valves comprising a minimal internal volume, such as the scalloped Luer valve taught by Nelson, ameliorate risk of infection by being easier and more efficient to flush (¶0009), and that the scalloped surfaces of the valve help trap oil and other lubricants, which further decreases the accumulation of biological fluids by resisting the seepage of fluids during access (¶0208-0209). Therefore, a solution including a scalloped Luer valve as taught by Nelson would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Applicant’s arguments, see pages 14-17 of Applicant’s Remarks, with respect to the rejection of claim 2 over Rosenberg in view of Nelson have been fully considered 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miller (U.S. Patent No. 6,651,956) discloses a swabable luer valve.
Kick et al. (U.S. Patent No. 10,349,976) discloses a percutaneous sheath.
Lanciano (U.S. Patent No. 4,740,195) discloses a drainage catheter.
Magnusson (U.S. Patent Application Publication No. 2006/0200079) discloses a drainage catheter.
Tycast et al. (U.S. Patent Application Publication No. 2014/0148648) discloses a catheter providing port-like access.
Chait (U.S. Patent No. 5,727,555) discloses an indwelling catheter.
Beaufore et al. (U.S. Patent Application No. 2003/0009079) discloses a catheter with a flow control valve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781